Name: Commission Implementing Regulation (EU) NoÃ 102/2014 of 4Ã February 2014 amending Council Regulation (EC) NoÃ 872/2004 concerning further restrictive measures in relation to Liberia
 Type: Implementing Regulation
 Subject Matter: international affairs;  Africa
 Date Published: nan

 5.2.2014 EN Official Journal of the European Union L 34/4 COMMISSION IMPLEMENTING REGULATION (EU) No 102/2014 of 4 February 2014 amending Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 872/2004 of 29 April 2004 concerning further restrictive measures in relation to Liberia (1), and in particular Article 11(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 872/2004 lists the natural and legal persons, bodies and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 23 December 2013, the Sanctions Committee of the United Nations Security Council established pursuant to resolution 1521 (2003) concerning Liberia decided to remove one person from the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 872/2004 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 4 February 2014. For the Commission, On behalf of the President, the Head of the Service for Foreign Policy Instruments (1) OJ L 162, 30.4.2004, p. 32. ANNEX Annex I to Regulation (EC) 872/2004 is amended as follows: The following entry is deleted: Benoni Urey. Date of birth: 22.6.1957. Passports: (a) Liberian diplomatic passport: D-00148399, (b) Commissioner of Maritime Passport: D/002356. Other information: former Commissioner of Maritime Affairs of Liberia.